Citation Nr: 0514859	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  90-48 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), secondary to the veteran's service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder, 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a bowel disorder, 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 2003 and 
June 2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The April 2003 rating 
action denied entitlement to service connection for the 
disabilities affecting the stomach and bowels.  The second 
decision denied entitlement to service connection for chronic 
fatigue syndrome.  

These issues, along with several issues, were reviewed by the 
Board in 2003.  The Board concluded that with respect to the 
three issues covered by this particular decision that 
additional information was needed prior to the issuance of a 
decision on the merits of the veteran's claim.  Hence, the 
three issues were remanded in September 2003.  Most of the 
information sought has been obtained and included in the 
claims folder, and it has since been returned to the Board 
for review.  

The issue of entitlement to service connection for chronic 
fatigue syndrome as secondary to the veteran's service-
connected PTSD is addressed in the REMAND portio of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if additional action is needed on the part of the 
veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  There is no competent medical evidence of record that 
relates the claimed stomach and bowel disorders with the 
veteran's service-connected PTSD or the treatment he receives 
for it.  


CONCLUSIONS OF LAW

1.  A stomach disorder is not proximately due to or the 
result of service-connected PTSD, and was not aggravated 
thereby.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2004).  

2.  A bowel disorder is not proximately due to or the result 
of service-connected PTSD, and was not aggravated thereby.  
38 U.S.C.A. §§ 1110 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims involving service connection by means of the 
discussions in the original rating decision, the statements 
of the case (SOCs), the supplemental statements of the case 
(SSOCs), and the Board's September 2003 Remand.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he was actually suffering from the claimed disabilities 
and that the disabilities were related to or caused by his 
military service and/or a service-connected disability.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone 
numerous physical examinations during the course of this 
appeal in order to determine whether the veteran has a 
ratable disability.  Moreover, etiological examinations and 
opinions have been obtained in order to determine whether the 
claimed disabilities are related to the veteran's military 
service or to a service-connected disorder.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's various disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In 
letters to the veteran, in March 2003 and again in May 2004, 
along with the SOCs and the SSOCs, the RO informed him of 
what information he needed to establish entitlement to 
service connection.  The veteran was further told that he 
should send to the RO information describing additional 
evidence or the evidence itself.  The letters satisfy the 
VCAA content-complying notice.  The claimant and his 
representative have been provided with every opportunity to 
submit evidence and argument in support of the veteran's 
claims and to respond to VA notices.  Therefore, to decide 
the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, the SOCs, the SSOCs, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, rating decisions, SOCs, and SSOCs, been advised of 
the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

In this case, the veteran maintains that he has disabilities 
related to his stomach and bowels secondary to his service-
connected PTSD.  The record reflects that service connection 
was granted via a Board Decision in March 2001 for PTSD.  The 
claim was returned to the RO and in August 2001, the RO 
assigned a 100 percent disability evaluation.  The Board 
notes that prior to that decision, the veteran did not assert 
that his psychiatric disorder produced disabilities of the 
stomach or bowels.  

In February 2003, the veteran submitted a typed-written 
statement claiming that he was suffering from disabilities of 
the stomach and bowels.  He insinuated that these disorders 
were related to or caused by his service-connected PTSD.  In 
part, the veteran claimed that his disorders were the product 
of the medications he took to control or treat his PTSD.  The 
veteran's VA medical treatment records were obtained and 
reviewed by the RO.  After reviewing those records, the RO 
determined that service connection was not warranted for 
either claimed condition.  In denying the claim, the RO noted 
that the veteran had been diagnosed as suffering from 
gastroesophageal reflux disease (GERD) and that he had been 
prescribed medications to relieve his constipation.  It was 
reported that direct service connection had been previously 
denied and that the available medical records did not 
establish an etiological relationship between the 
gastrointestinal disorder, the bowel condition, and PTSD.  
Hence, service connection was denied.  The veteran was 
notified and he has appealed that decision.  However, the 
veteran did not provide additional comments with respect to 
his claim.  That is, he has merely contended that there is a 
relationship between the conditions and his service-connected 
disability.  He has not provided medical treatises, doctors 
opinions, or other information that would substantiate his 
contentions.  

The veteran underwent a VA examination in November 2004 by a 
gastroenterologist as a result of the Board's request for 
additional medical information.  The veteran was diagnosed as 
suffering from a tortous colon.  The examiner concluded that 
the veteran's gastrointestinal disorder and his bowel 
condition were not related to the veteran's service-connected 
PTSD.  

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran's service medical records are negative for any 
findings or manifestations of, or treatment for, a stomach 
disorder or a bowel disability, to include constipation.  
Although the veteran's VA medical records do show treatment 
for these disorders, those same VA medical records do not 
provide a link between the disorders and the veteran's 
service-connected PTSD.  Moreover, the post-service medical 
records do not contain any type of opinion that would suggest 
that the veteran is currently suffering from a disability 
secondary to his PTSD.  

In response to the veteran's assertions, as it has been 
pointed out above, the veteran has undergone a recent 
internal medicine examination.  Upon the conclusion of that 
examination, the examiner categorically ruled out the 
possibility that the veteran's service-connected PTSD 
produced a gastrointestinal disorder and a bowel disability.  
He further concluded that the medications that the veteran 
was taking for the control of the psychiatric disorder did 
not cause or result in the development of the stomach and 
bowel disorders.  

Notwithstanding the assertions made by the VA physician, the 
veteran has continued to assert that he suffers from the 
claimed disabilities, and that they are the result of his 
service-connected PTSD.  Unfortunately, the veteran's 
assertions are the only positive evidence in support of his 
claim.  That is, the claims folder is negative for any 
medical evidence, either from a private doctor or a 
government physician, which would relate the veteran's 
service-connected PTSD with any other disability, or 
condition from which the veteran may now be suffering 
therefrom.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may have experienced an upset stomach, constipation, a 
loss of appetite, or "heartburn."  However, he is not 
competent to say that he has actual disorder of the bowels or 
gastro intestines, or that such disabilities are related to 
his service-connected PTSD.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing an etiological relationship between 
his claimed disorders and his service-connected psychiatric 
disorder.  In the absence of proof of a link between the 
disorders, service connection is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).




ORDER

Service connection for a stomach disorder, secondary to the 
veteran's service-connected PTSD, is denied.

Service connection for a bowel disorder, secondary to the 
veteran's service-connected PTSD, is denied.  


REMAND

The veteran has also asserted that he now suffers from 
chronic fatigue syndrome and that this is also related to his 
psychiatric disorder.  A VA neurological examination was 
performed in November 2004 in order to determine whether the 
veteran had the claimed disability and whether it was related 
to the veteran's PTSD.  The examiner stated that the veteran 
was suffering from depression, a symptom or manifestation of 
PTSD.  The examiner further wrote that the veteran should 
undergo further testing in order to determine whether the 
veteran was actually suffering from chronic fatigue syndrome.  

A review of the medical report does not indicate that the 
suggested testing was accomplished prior to the claims folder 
being returned to the Board.  Moreover, the examiner did not 
provide comments on whether the depression noted in the 
examination report was, in part, a manifestation of the 
service-connected PTSD.  Finally, the examination report does 
not provide an opinion as to the relationship with any found 
neurological disorder, including chronic fatigue syndrome, 
and the veteran's service-connected mental disorder.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As noted 
above, there are no medical documents that specifically rule 
out the possibility that the veteran actually suffers from 
chronic fatigue syndrome and that it is related to or caused 
by his service-connected disorder.  

Therefore, it is the opinion of the Board that a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, along with the 
veteran's service personnel records, should be accomplished, 
so that the disability evaluation will be a fully informed 
one in regards to the appellant's claims.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before the Board's decision on the merits of his claim is 
issued.  See also 38 C.F.R. § 4.2 (2004) (". . . if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2004) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Because a 
physician has not commented specifically on the veteran's 
contentions and assertions, the claim is remanded for the 
purpose of obtaining additional medical information that 
would provide answers to the veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to evaluate his claimed 
chronic fatigue disorder.  If possible, 
and if the examiner is still employed at 
the local VA medical center, the 
examination should be performed by the 
neurologist who examined the veteran in 
November 2004.  The claims folder and 
this remand are to be made available to 
the examiner before the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from chronic fatigue syndrome, or 
a related disorder, and, if so, the 
etiology of the claimed disorder.  The 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder is related to the veteran's 
service-connected PTSD.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.  The examiner should 
provide additional comments on whether 
the depression referenced in the VA 
neurological examination of November 16, 
2004, is a manifestation or symptom of 
the service-connected PTSD, and if it is, 
whether this manifestation has 
contributed to the diagnosed fatigue 
disorder.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required, such testing or examination is 
to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent or 
incomplete past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim of 
entitlement to service connection for chronic fatigue 
syndrome as secondary to service-connected PTSD.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


